Case 1:21-bk-10500-VK   Doc 2 Filed 03/25/21 Entered 03/25/21 09:09:28   Desc
                         Main Document    Page 1 of 4
Case 1:21-bk-10500-VK   Doc 2 Filed 03/25/21 Entered 03/25/21 09:09:28   Desc
                         Main Document    Page 2 of 4
Case 1:21-bk-10500-VK   Doc 2 Filed 03/25/21 Entered 03/25/21 09:09:28   Desc
                         Main Document    Page 3 of 4
Case 1:21-bk-10500-VK   Doc 2 Filed 03/25/21 Entered 03/25/21 09:09:28   Desc
                         Main Document    Page 4 of 4
